
	
		II
		110th CONGRESS
		1st Session
		S. 706
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 28, 2007
			Mr. Feingold introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security
		  Act to repeal the MA Regional Plan Stabilization Fund.
	
	
		1.Repeal of MA Regional Plan Stabilization
			 Fund
			(a)Purpose of sectionThe purpose of this section is to reduce
			 the Federal budget deficit and to more efficiently use taxpayer dollars in
			 health care spending.
			(b)Repeal of MA Regional Plan Stabilization
			 Fund
				(1)In generalSubsection (e) of section 1858 of the
			 Social Security Act (42 U.S.C. 1395w–27a) is repealed.
				(2)Conforming amendmentSection 1858(f)(1) of the Social Security
			 Act (42 U.S.C. 1395w–27a(f)(1)) is amended by striking subject to
			 subsection (e),.
				(c)Effective
			 dateThe amendments made by
			 subsection (b) shall take effect on the date of enactment of this Act.
			
